Citation Nr: 0511491	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  

3.  Eligibility to Chapter 35 dependents' educational 
assistance.  








REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from January 1940 to 
January 1946.  The veteran died on February [redacted], 1998.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran, who served during World War II, is shown to 
have died in February 1998 as the result of acute renal 
failure due to a cerebrovascular accident and 
gastrointestinal bleeding at the age of 76.  

2.  During his lifetime, the veteran had no service-connected 
disability; nor is he shown to have filed a claim for VA 
compensation benefits.  

3.  The veteran is not shown to have manifested renal, 
cardiovascular or cerebrovascular, or gastrointestinal 
disability in service or for many years thereafter.  

4.  Neither the fatal renal failure, nor any predisposing 
cerebrovascular or gartrointestinal disability is shown to 
have been due to any event or incident of the veteran's 
period of service beginning before or during World War II.  

5.  A service-connected disability is not shown to have 
caused or contributed in producing or accelerating the 
veteran's demise.  



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2004).

2.  The claim for DIC benefits under the provisions of 38 
U.S.C. § 1318 must be denied by operation of law.  38 
U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.22 
(2004).  

3.  The claim for dependents' educational benefits under 
Chapter 35, Title 38, United States Code, must be denied by 
operation of law.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the appellant's claim.  The Board is unaware 
of, and the appellant has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The appellant and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf.  
The Board notes that she elected to forego her right to a 
hearing.  

Further, by a August 2002 letter and the November 2003 
Statement of the Case, she and her representative have been 
notified of the evidence needed to establish the benefits 
sought, and she has been advised via the August 2002 letter 
regarding her and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the appellant.  


Factual Background 

On entry into service in January 1940, all of the veteran's 
medical systems were found to be normal on examination.  

A careful review of the service medical records shows that, 
in August 1940, at the Naval hospital in Pearl Harbor, the 
veteran underwent a mastectomy that healed without incident.  
In January 1946, just prior to discharge, the veteran was 
diagnosed with third degree pes planus.  

The medical evidence of record includes documents pertaining 
to long-term care received by the veteran at a State 
Veteran's Home beginning in January 1994 for various 
conditions including those of cervical myelopathy, secondary 
quadraparesis, rectal bleeding, cerebral atrophy, 
degenerative joint disease, a seizure disorder, a "CVA" 
with right hemiparesis and a history of hypertension.  It was 
noted by way of history that the veteran had suffered a 
stroke in 1981, had had hernia surgery, and undergone a 
prostatectomy in 1991.  

The veteran had no service-connected disability during his 
lifetime, and the record does not reflect that he sought 
service connection for any disability during his lifetime.  

The veteran died in February 1998.  The Certificate of Death 
shows the cause of death as acute renal failure due to 
cerebrovascular accident and to gastrointestinal bleeding at 
the age of 76.  

By a May 2003 rating decision, the RO denied the claims of 
service connection for the cause of the veteran's death, for 
DIC benefits under 38 U.S.C.A. § 1318, and for Chapter 35 
educational benefits.  

In her October 2003 Notice of Disagreement, the appellant 
argued that the veteran was in Pearl Harbor on December 7, 
1941, that he was "not the same" after service, and that 
mental and emotional problems caused by service contributed 
to the conditions that ultimately caused his demise.  

Further, in support of her arguments, the appellant noted 
that the veteran had been hospitalized while serving at Pearl 
Harbor.  


Service Connection Cause of Death

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Although the appellant may testify as to symptoms she 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran had no service-connected disabilities during his 
lifetime, and the service medical records reflect no 
complaints or findings consistent with renal failure, stroke, 
or gastrointestinal bleeding.  As there is no discernible 
connection between the conditions that caused the veteran's 
death and any service-connected disability or condition found 
in service, service connection for the cause of the veteran's 
death is denied.  38 C.F.R. § 3.312.  

The appellant contends that the veteran suffered from 
emotional or mental problems due to his experiences during 
service in World War II.  According to her, these mental and 
emotional problems contributed to the conditions that caused 
the veteran's death.  

The appellant in this regard is not shown to be qualified to 
render medical opinions upon which the Board may rely.  
Espiritu, supra.  Thus, the Board must rely on competent 
evidence in rendering its decision regarding entitlement to 
service connection for the cause of the veteran's death.  

In any event, the Board notes that the medical evidence of 
record is silent as to the veteran having had any mental or 
emotional problems during or after service.  

Generally, VA is required to assist those seeking VA benefits 
in establishing their claims.  See generally 38 U.S.C.A. 
§ 5103A.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

As well, under 38 U.S.C.A. § 5103A(d), VA is required to 
provide a medical examination or obtain a medical opinion 
only if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

In the present case, there is no medical evidence in the 
record to show a causal relationship between the veteran's 
fatal renal failure, cerebrovascular accident, or 
gastrointestinal bleeding and any disease or injury in 
service.  Significantly, the medical record does not serve to 
show that any renal disease, cardiovascular or 
cerebrovascular or gastrointestinal disease was present in 
service or for many years thereafter.  

As there is no competent evidence to support the appellant's 
lay assertion in this case, the Board finds that obtaining a 
medical opinion regarding a relationship between the causes 
of the veteran's death and any event or incident of his 
service is not necessary.  The Board concludes given the 
current evidentiary record that there is no reasonable 
possibility that a medical opinion would serve to assist the 
appellant in establishing her claim of service connection for 
the cause of the veteran's death.  


DIC Under 38 U.S.C.A. § 1318

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non-service-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.  

The veteran had no service-connected disability rated as 100 
percent disabling at any time prior to his death.  DIC 
benefits under 38 U.S.C.A. § 1318, therefore, are denied.  
Id.  

It appears, however, that the appellant is contending that 
the veteran was entitled to a "hypothetical entitlement" to a 
total rating for mental and emotional disorders for at least 
ten years prior to his death.  

In August 2001 VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.CA. § 
1318 where a veteran was not rated totally disabled for a 
continuous period of at least ten years prior to death, or at 
least five years from the veteran's release from active duty, 
in response to the Federal Circuit's decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (FED. Cir. 2001)(NOVA I), as 
such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims, including "hypothetical entitlement" claims, except 
for claims under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.  

The Federal Circuit held that VA could properly construe the 
"entitle to receive" language of 38 U.S.C.A. § 1318 to bar 
the filing of new claims, i.e., "hypothetical entitlement" 
claims, in which no claim was filed during the veteran's 
lifetime or where a claim had been denied and was not subject 
to reopening.  Since the appellant's case does not come under 
the above-noted exception involving new and material 
evidence, the Board will adjudicate the appellant's claim for 
DIC under the provisions of 38 U.S.C.A. § 1318.  

According to the only subsection of 38 C.F.R. § 3.22 
potentially applicable in this case, because the other 
subsections of the regulation involve other circumstances 
inapplicable here such as the withholding or waiver of 
payment, "entitled to receive" means that, at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because the veteran had applied for compensation and had not 
received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the issue 
of disability evaluation or effective date.  38 C.F.R. § 
3.22(b)(3).  

However, because there is no specific contention in the 
record that any particular rating decision was clearly and 
unmistakably erroneous, this section is not applicable to the 
appellant's case.  

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, her claim for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 must 
be denied.  See Sabonis, supra.  


Eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38 of the United States Code.

The legal criteria specify that a surviving spouse of a 
veteran is eligible for Dependents' Educational Assistance 
benefits under Chapter 35 if he or she meets particular 
criteria and if (1) the veteran died of a service-connected 
disability or (2) the veteran had a total disability 
permanent in nature resulting from a service-connected 
disability and the veteran died while that disability so 
evaluated was in existence.  38 U.S.C.A. §§ 3501(a), 3512; 38 
C.F.R. § 21.3021(a).  

Given the established facts in this case, basic eligibility 
cannot be found in this case.  Id.  The veteran did not die 
as the result of a service-connected disability.  The veteran 
also is not shown to have had a total service-connected 
disability permanent in nature.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.  

The claim for Chapter 35 dependents' educational assistance 
is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


